[Use for draft but remove both lines for executed original] UC Case No(s).2008-341 and others Draft date:April 16, EXCLUSIVE LICENSE AGREEMENT for PROCESSES FOR MICROFLUIDIC FABRICATION AND OTHER INVENTIONS This license agreement ("Agreement") is made effective this day of , 2009 ("Effective Date"), by and between The Regents of the University of California, a California corporation, having its statewide administrative offices at 1111 Franklin Street, 12th Floor, Oakland, California 94607-5200 ("The Regents") and Shrink Technologies, Inc., a California corporation, having a principal place of business at 2038 Corte Del Nogal, suite 110, Carlsbad, California 92011 ("Licensee"). BACKGROUND A.Certain inventions, generally characterized as Processes for Microfluidic Fabrication (collectively "Invention"), were made in the course of research at the
